If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                       STATE OF MICHIGAN

                          COURT OF APPEALS



In re CATHERINE A. JACOBSON LIVING
TRUST.


FRANK R. JACOBSON,                                               UNPUBLISHED
                                                                 November 24, 2020
             Petitioner-Appellant,

v                                                                Nos. 335024; 335529; 336899;
                                                                 336911; 336913; 336914;
                                                                 337581; 339531; 339561;
                                                                 345590
                                                                 Wayne Probate Court
LEE S. JACOBSEN, Trustee for the CATHERINE                       LC No. 2013-786357-TV
A. JACOBSON LIVING TRUST, KAREN
JACOBSEN, and KATHERINE JAKOBSEN
HALLQUIST,

             Respondents-Appellees.


In re ESTATE of CATHERINE A. JACOBSON.


LEE S. JACOBSEN, Personal Representative of
the ESTATE OF CATHERINE A. JACOBSON
and KAREN JACOBSEN,

             Appellees,

v                                                                Nos. 338930; 338931; 338932
                                                                 Wayne Probate Court
FRANK R. JACOBSON,                                               LC No. 2013-788807-DE

             Appellant.




                                            -1-
Before: O’BRIEN, P.J., and BECKERING and CAMERON, JJ.

PER CURIAM.

        These 13 consolidated appeals arise from proceedings involving both the Catherine A.
Jacobson Living Trust (the Trust) and Catherine A. Jacobson’s estate (the Estate). In Docket Nos.
335024, 335529, 336899, 336911, 336913, 336914, 337581, 339531, 339561, and 345590,
petitioner, Frank R. Jacobson, appeals as of right numerous probate court orders granting relief in
favor of respondents, Lee S. Jacobsen, as trustee for the Trust, Karen Jacobsen, and Katherine
Jakobsen Hallquist (collectively respondents), in the Trust proceedings. In Docket Nos. 338930,
338931, and 338932, appellant Frank R. Jacobson appeals as of right the probate court’s April 19,
2017 orders granting relief in favor of Lee S. Jacobsen, as personal representative of the Estate,
and Karen Jacobsen, in proceedings involving the Estate.1 We affirm the probate court’s orders in
all 13 appeals.

        Catherine died on March 12, 2010. She was survived by three children—petitioner, the
trustee, and Hallquist. Petitioner initiated the proceedings below by filing a petition against the
trustee. Petitioner’s third amended petition alleged claims of conversion, fraud, breach of fiduciary
duty, and slander and libel. The probate court ordered the trustee to file accounts and petitioner
filed objections to each account. After numerous hearings and a trial on petitioner’s claims and
the accounts, the probate court dismissed petitioner’s claims, denied petitioner’s objections to the
accounts, allowed the trustee’s first through tenth annual accounts and attorney fees in the trust
proceedings, and allowed the accounts, inventory, and estate settlement in the estate proceedings.
Petitioner appeals 13 orders entered in the proceedings below.

                                I. DOCKET NOS. 335024 ET AL.

       In Docket Nos. 335024, 335529, 336899, 336911, 336913, 336914, 337581, 339531,
339561, 338930, 338931, and 338932, petitioner challenges several actions taken by Judge Judy
A. Hartsfield, the reassignment to Judge Freddie G. Burton, Jr., Judge Burton’s entry of an order
regarding a hearing on February 24, 2016, and Judge Burton’s denials of petitioner’s motions for
rehearing of several matters. None of the issues raised warrant appellate relief.

           A. ENTRY OF ORDER REGARDING FEBRUARY 24, 2016 HEARING

        First, petitioner contends that Judge Burton exceeded his authority and erred by entering
an order regarding the hearing held on February 24, 2016, because he was not the sitting judge at
that hearing. We disagree.

       “In order to properly preserve an issue for appeal, it must be raised before, and addressed
and decided by, the trial court.” Henderson v Dep’t of Treasury, 307 Mich App 1, 7-8; 858 NW2d
733 (2014) (quotation marks and citation omitted). Petitioner did not argue below that Judge
Burton lacked authority to enter an order regarding the February 24, 2016 hearing, which was held


1
  Although the parties have different designations in the Trust and the Estate cases, for ease of
reference we will refer to Frank as “petitioner” and Lee as “the trustee” in this opinion.

                                                -2-
before Judge Hartsfield. Therefore, this issue is unpreserved. “However, this Court may review
an unpreserved issue if it presents a question of law and all the facts necessary for its resolution
are before the Court.” Id. at 8 (quotation marks and citation omitted). This issue involves the
interpretation of a statute, which is a question of law, Rogers v Wcisel, 312 Mich App 79, 86; 877
NW2d 169 (2015), and the necessary facts are available. Accordingly, we may review this issue.
The interpretation of a statute is reviewed de novo. Id.

        Petitioner argues that Judge Burton was prohibited under MCL 600.838(2) from entering
an order regarding the February 24, 2016 hearing. MCL 600.838(2) provides, “A judge of probate
shall not decide nor participate in the decision of any question which is argued in the court when
he was not present and sitting therein as a judge.” It is undisputed that Judge Burton was not
present and sitting as a judge at the February 24, 2016 hearing. At the August 9, 2016 hearing, the
trustee proposed an order regarding the February 24, 2016 hearing, and Judge Burton entered the
proposed order after finding that it was consistent with the rulings made by Judge Hartsfield at the
February 24, 2016 hearing. Thus, contrary to petitioner’s argument, Judge Burton did not “decide”
or “participate in the decision of” a question that was argued at the February 24, 2016 hearing. He
instead entered an order giving effect to Judge Hartsfield’s decisions. This was not a violation of
MCL 600.838(2).

         Petitioner insists that Judge Burton was required to rehear the matters previously heard by
Judge Hartsfield. At the September 26, 2016 hearing, following the entry of the order regarding
the hearing on February 24, 2016, Judge Burton denied petitioner’s objections and motions to
rehear or set aside the order regarding the hearing held on February 24, 2016. In denying the
motions, Judge Burton stated that he did not believe that he had the authority to set aside decisions
made by Judge Hartsfield and that he did not “feel motivated to do it at all.” Petitioner argues that
it was Judge Burton who entered the order after the August 9, 2016 hearing and, therefore, he had
the authority to set aside or rehear that order and, in fact, was required to do so. As discussed
earlier, however, Judge Burton merely entered an order consistent with Judge Hartsfield’s prior
rulings. Petitioner fails to establish that Judge Burton was required to reconsider those rulings.
Nonetheless, Judge Burton allowed petitioner to make his arguments and denied petitioner’s
motions for rehearing on the basis that petitioner was merely “looking for a second bite at the
apple” and asking for the same relief. Petitioner does not address this ruling and, therefore, fails
to establish error. See Joerger v Gordon Food Serv, Inc, 224 Mich App 167, 175; 568 NW2d 365
(1997) (explaining that this Court “need not even consider” granting a plaintiff the relief he or she
seeks if the plaintiff fails “to address the basis of the trial court’s decision”); see also Roberts &
Son Contracting, Inc v N Oakland Dev Corp, 163 Mich App 109, 113; 413 NW2d 744 (1987)
(“Since counsel has failed to address an issue which necessarily must be reached, the relief he
seeks . . . may not be granted.”). Because petitioner fails to establish error in the entry of the order
regarding the February 24, 2016 hearing and the denial of reconsideration of that order, we also
reject petitioner’s arguments that any subsequent rulings and orders related to rulings at the
February 24, 2016 hearing should be vacated on this basis.

                               B. STANDARD FOR REHEARING

        Petitioner also argues that Judge Burton applied the wrong standard for denying rehearing
of the matters heard at the January 20, 2016 hearing and engaged in misconduct by withholding
the “true reason” for not granting the motions for rehearing. We disagree.

                                                  -3-
       The interpretation and application of statutes and courts rules are questions of law that this
Court reviews de novo. Colista v Thomas, 241 Mich App 529, 535; 616 NW2d 249 (2000).

       At the August 9, 2016 hearing, the court denied petitioner’s motion for reconsideration
pursuant to MCR 2.119(F). MCR 2.119(F)(3) provides:

               Generally, and without restricting the discretion of the court, a motion for
       rehearing or reconsideration which merely presents the same issues ruled on by the
       court, either expressly or by reasonable implication, will not be granted. The
       moving party must demonstrate a palpable error by which the court and the parties
       have been misled and show that a different disposition of the motion must result
       from correction of the error.

Petitioner argues that this court rule is inapplicable and that MCL 600.848 governs rehearings in
the probate court. MCL 600.848(1) provides, “Upon petition, where justice requires, and after due
notice is given to all parties in interest, the probate court may grant rehearings and modify and set
aside orders, sentences, or judgments rendered in the court.” According to petitioner, the court
imposed a higher burden for rehearing by applying the court rule instead of the statute.

        Contrary to petitioner’s claim, MCR 2.119(F) does apply in probate proceedings. MCR
5.001(A) provides, “Procedure in probate court is governed by the general rules set forth in chapter
one and by the rules applicable to other civil proceedings set forth in chapter two, except as
modified by the rules in this chapter.” Because there is no rule in Chapter 5 regarding rehearings,
the general rule applicable to rehearings in civil proceedings, MCR 2.119(F), applies. Moreover,
there appears to be no conflict between MCR 2.119(F)(3) and MCL 600.848(1) because the court
rule merely provides a more specific standard than that provided in the statute. Nonetheless, if
there was a conflict, the court rule would control because the matter pertains to practice and
procedure, so petitioner’s challenge would still fail. See Kern v Kern-Koskela, 320 Mich App 212,
221; 905 NW2d 453 (2017) (explaining that, in general, when a court rule conflicts with a statute,
the court rule controls on matters of practice and procedure).

         Petitioner argues that even if Judge Burton’s denial of rehearing was proper under MCR
2.119(F), it was still erroneous because he denied the rehearing for improper reasons. According
to petitioner, Judge Burton “admitted” at a later hearing that he was not motivated to overturn
Judge Hartsfield’s rulings. At the September 26, 2016 hearing, Judge Burton stated: “And I don’t
believe that I have the authority to set aside, in part, an Order, that had been substantively addressed
and finalized by Judge Hartsfield. I don’t feel motivated to do it at all.” Petitioner believes that
this statement revealed that Judge Burton would not disturb any of Judge Hartsfield’s rulings “no
matter how egregious and harmful to Appellant’s rights and interests.” Despite Judge Burton’s
statement that he did not “feel motivated” to overturn Judge Hartsfield’s rulings, it is clear that he
previously denied the motion for rehearing or reconsideration because petitioner merely presented
the same issues, which is a proper reason. See MCR 2.119(F).

        According to petitioner, one of Judge Hartsfield’s mistakes that Judge Burton rubber-
stamped was Judge Hartsfield’s allowing the first account after she rejected petitioner’s amended
objections and restricted him from filing additional pleadings. Petitioner claims that because Judge
Hartsfield subsequently vacated the restriction on filings, petitioner’s amended objections to the

                                                  -4-
first account should have been considered by Judge Burton. On January 20, 2016, Judge Hartsfield
disallowed petitioner’s amended objections to the first and fourth accounts because he had not
obtained permission or leave of the court, in violation of MCR 2.118(A). The court also ruled that
petitioner would be required to obtain court approval before filing all future pleadings. It is true
that Judge Hartsfield subsequently vacated the restriction on filings, but the disallowance of the
amended objections was based on the court rule, not this order. Petitioner suggests that it was
improper for Judge Hartsfield to rely on MCR 2.118, rather than MCR 5.118, but he fails to
elaborate on this argument, which was rejected below.2 Moreover, Judge Hartsfield’s decision to
vacate the restriction on filings by petitioner did not suggest that her rejection of petitioner’s
amended objections for his failure to comply with MCR 2.118(A) was also vacated. Therefore,
petitioner fails to establish error in the failure of Judge Burton to consider the amended objections
to the first account.

       Finally, petitioner claims that even if new evidence was not presented in his motions for
rehearing or reconsideration, Judge Burton should have given him a second chance. In In re Estate
of Moukalled, 269 Mich App 708, 714; 714 NW2d 400 (2006), this Court stated:

       The plain language of the court rule does not categorically prohibit a trial court
       from granting a motion for reconsideration even if the motion presents the same
       issues initially argued and decided. Rather, MCR 2.119(F)(3) allows the court
       considerable discretion in granting reconsideration to correct mistakes, to preserve
       judicial economy, and to minimize costs to the parties. [Quotation marks and
       citation omitted.]

Although petitioner is correct that the probate court had discretion to grant reconsideration even if
petitioner merely presented the same issues already decided by Judge Hartsfield, the court was not
obligated to do so, and petitioner fails to establish that the court’s denial of the motion for
reconsideration was an abuse of discretion.

                            C. ACTIONS OF JUDGE HARTSFIELD

        Next, petitioner argues that he was denied a fair trial and that Judge Hartsfield’s orders
should be vacated because she erred by holding hearings on the trustee’s accounts, proceeding on
petitioner’s third amended petition, and refusing to allow petitioner to amend his third amended
petition. We disagree.

        Petitioner did not argue below that he was denied a fair trial by Judge Hartsfield’s decision
to hold hearings on the accounts, or by her dismissal of his first three petitions and refusal to allow
him to file a fourth amended petition. Therefore, this issue is unpreserved. See Henderson, 307
Mich App at 7-8. Nonetheless, whether petitioner was denied a fair trial is a question of
constitutional law and the necessary facts are available. Accordingly, we may review this issue.



2
  Judge Hartsfield ruled that petitioner’s objection was a pleading and, therefore, MCR 2.118
(governing amended and supplemental pleadings) applied, rather than MCR 5.118 (governing
amending or supplementing documents).

                                                 -5-
See id. at 8. “Generally, this Court reviews de novo questions of constitutional law.” Sheardown
v Guastella, 324 Mich App 251, 255; 920 NW2d 172 (2018).

        First, petitioner argues that it was improper for Judge Hartsfield to hold hearings on the
trustee’s accounts. MCL 700.1308(2) provides that a court, on its own motion, “may at any time
order a fiduciary of an estate under its jurisdiction to file an accounting.” Contrary to petitioner’s
claims, the court had authority under this statute to order accountings and hold hearings, even if
the trustee did not seek court approval of the accountings and petitioner did not request hearings
on the accounts. Further, while MCL 700.1308(1) addresses remedies for a fiduciary’s breach of
duty, the court was not required to first find a breach of fiduciary duty before proceeding under
MCL 700.1308(2); MCL 700.1308(2) authorizes the court to order the trustee to file accountings
on the court’s own motion.

        Petitioner argues, however, that the court could not order respondents Karen and Hallquist
to file accountings because they were not fiduciaries and, therefore, the court’s order requiring
“respondents” to file accountings is void. Petitioner refers to an August 5, 2015 order, which was
entered after the trustee filed the petitions to allow the first seven accounts. Although Karen and
Hallquist were not trustees, petitioner fails to establish that they were not fiduciaries. Under MCL
700.1104(e), a “[f]iduciary includes, but is not limited to, a personal representative, funeral
representative, guardian, conservator, trustee, plenary guardian, partial guardian, and successor
fiduciary.” (Emphasis added.) Petitioner does not address this definition. Moreover, even if the
court erred by ordering all three respondents to file accountings instead of just the trustee,
petitioner fails to establish that the error renders the court’s orders void. Under MCR 2.613(A),
“an error in a ruling or order . . . is not ground for granting a new trial, for setting aside a verdict,
or for vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take this
action appears to the court inconsistent with substantial justice.”3 Given that the trustee filed the
petitions to allow accounts, any error arising from the inclusion of all three respondents in the
order for accountings was harmless.

        Second, petitioner argues that it was improper for Judge Hartsfield to dismiss his original,
first amended, and second amended petitions. At the August 5, 2015 hearing, however,
petitioner’s counsel agreed to the dismissal of petitioner’s first three petitions and to proceed on
the third amended petition. Accordingly, any claim involving the dismissal of the first three
petitions or the decision to proceed on the third amended petition is waived. Reed Estate v Reed,
293 Mich App 168, 176; 810 NW2d 284 (2011).

        Third, petitioner challenges the probate court’s refusal to allow him to file a fourth
amended petition, apparently referring to Judge Hartsfield’s restriction on petitioner from filing
any pleadings without the court’s permission. On August 9, 2016, however, Judge Burton also
denied petitioner’s request to file a fourth amended petition. Judge Burton found that a fourth
amended petition was unnecessary because the third amended petition was thorough and he wanted
to resolve all pending claims. Judge Burton stated that if there were remaining issues that were
justified by law and fact, then petitioner could file a fourth amended petition at a later time.


3
 As discussed earlier, under MCR 5.001(A), the rules of civil procedure apply in probate court
unless otherwise modified.

                                                  -6-
Petitioner does not identify any issues that he was prohibited from raising in a fourth amended
petition. To the extent that petitioner claims that he was prevented from amending his petition in
response to accountings filed by the trustee, we note that petitioner filed objections to each account
and therefore was not, in fact, prevented from raising his claims. Moreover, all of petitioner’s
claims were addressed either at the hearings on the accountings, the hearing on the petition for
summary disposition, or at trial, and petitioner fails to establish that the court applied an incorrect
burden of proof to any of his claims.

        Finally, petitioner argues that, despite approving of the accounts contested in the third
amended petition, the doctrine of res judicata did not bar the claims raised in the petition because
the doctrine does not apply within a single action. Petitioner ignores that the court, in granting
partial summary disposition, agreed with petitioner that the doctrine of res judicata did not apply
within a single action, but concluded that summary disposition was nevertheless proper under
MCR 2.116(C)(7) because the issues raised in petitioner’s third amended petition were addressed
in the court’s previous orders. See MCR 2.116(C)(7) (stating that a party may move for summary
disposition on grounds that “relief is appropriate because of . . . prior judgment”). Petitioner does
not address how the court erred by granting summary disposition on this ground.

         For these reasons, petitioner fails to establish error requiring reversal. We therefore reject
petitioner’s arguments that Judge Hartsfield violated the Michigan Code of Judicial Conduct, that
Judge Hartsfield was biased against him, and that he was otherwise denied his constitutional right
to a fair trial.

                          D. REASSIGNMENT TO JUDGE BURTON

        Petitioner argues that he was denied a fair trial because Judge Burton improperly assigned
the case to himself and exhibited bias. We disagree.

         “This Court reviews a trial court’s factual findings on a motion to disqualify for an abuse
of discretion and reviews de novo the trial court’s application of the facts to the law.” Mitchell v
Mitchell, 296 Mich App 513, 523; 823 NW2d 153 (2012). An abuse of discretion occurs “when
the trial court’s decision falls outside the range of reasonable outcomes.” Id.

        “Due process requires that an unbiased and impartial decision-maker hear and decide a
case.” Id. “A trial judge is presumed unbiased, and the party asserting otherwise has the heavy
burden of overcoming the presumption.” Id. A “trial court’s exercise of its discretion to control
the proceedings and the trial court’s rulings” cannot “generally be used to establish bias even if
erroneous.” Huntington Nat’l Bank v Daniel J Aronoff Living Trust, 305 Mich App 496, 517; 853
NW2d 481 (2014). Further, a trial judge’s remarks that are “hostile to or critical of the parties,
their cases, or their counsel, ordinarily will not establish a disqualifying bias.” Id.

        Petitioner first argues that Judge Burton’s prior participation in the motion to disqualify
Judge Hartsfield necessarily established that he was biased against petitioner. Contrary to
petitioner’s assertion, Judge Burton’s review of that motion did not mean that he prejudged the
case. Moreover, while Judge Hartsfield did eventually recuse herself, she stated that she did not
believe that she was personally biased for or against any party, so Judge Burton’s rulings denying
the motions for disqualification of Judge Hartsfield were not in conflict with Judge Hartfield’s

                                                 -7-
decision to recuse herself. Nothing about Judge Burton’s involvement with petitioner’s motion to
disqualify Judge Hartsfield suggested that Judge Burton could not be impartial.

        Petitioner next challenges the reassignment of the case to Judge Burton after Judge
Hartsfield’s recusal. In the opinion denying petitioner’s motion to disqualify him, Judge Burton
found that he was properly reassigned the case through the “blind draw” process. Petitioner claims,
however, that the Estate case was originally assigned to Judge Terrence Keith, the Estate case was
never reassigned to Judge Hartsfield, and no motion for consolidation of the Estate and Trust cases
was ever made. Petitioner fails to provide any citations to the record to support this claim.
Nonetheless, the trustee does not appear to dispute that the Estate case was originally assigned to
Judge Keith and, instead, argues that the matters were heard before a single judge because the will
and the trust were to be read together and petitioner never objected when Judge Hartsfield began
hearing matters in the Estate case. Given that Judge Hartsfield had taken actions in both cases
before her recusal, petitioner fails to establish that the reassignment of both cases to Judge Burton
was erroneous.

        Finally, petitioner argues that Judge Burton should have immediately determined whether
Judge Hartsfield was biased and, if so, vacated her prior orders. According to petitioner, Judge
Burton instead immediately began making harsh rulings against petitioner. Petitioner fails to
establish that Judge Burton was required to rule on the motion for disqualification of Judge
Hartsfield after she had recused herself and Judge Burton was reassigned to the case. Judge Burton
had already denied the motion on procedural grounds, and Judge Hartsfield recused herself without
finding that she was biased. Therefore, petitioner fails to establish error in Judge Burton’s decision
to proceed on the pending matters. In addition, Judge Burton’s adverse rulings against petitioner
do not establish bias. See Huntington Nat’l Bank, 305 Mich App at 517.

          E. DENIAL OF REHEARING REGARDING HIGH STREET PROPERTY

       Petitioner next contends that Judge Burton erred by refusing to rehear petitioner’s
challenge to how the trustee distributed the High Street property, which was given to petitioner
under the terms of the Trust. We disagree.

       This Court reviews for an abuse of discretion a trial court’s ruling on a motion for
reconsideration. Sanders v McLaren-Macomb, 323 Mich App 254, 264; 916 NW2d 305 (2018)
An abuse of discretion occurs “when the trial court’s decision falls outside the range of reasonable
outcomes.” Mitchell, 296 Mich App at 523.

       MCR 2.119(F)(3) provides:

               Generally, and without restricting the discretion of the court, a motion for
       rehearing or reconsideration which merely presents the same issues ruled on by the
       court, either expressly or by reasonable implication, will not be granted. The
       moving party must demonstrate a palpable error by which the court and the parties
       have been misled and show that a different disposition of the motion must result
       from correction of the error.




                                                 -8-
“The trial court has considerable discretion in granting reconsideration to correct mistakes, to
preserve judicial economy, and to minimize costs to the parties.” Sanders, 323 Mich App at 264-
265 (quotation marks and citation omitted).

        On appeal, petitioner does not address the standard applicable to motions for
reconsideration or the court’s ruling that he had merely presented the same issue as previously
addressed by the court. Accordingly, petitioner fails to establish that the court abused its discretion
by denying his motion. Moreover, petitioner has not established a right to relief with respect to
this issue.

        Nevertheless, addressing the substance of petitioner’s claim, it does not warrant appellate
relief. Petitioner argues that Judge Hartsfield erred by interpreting the relevant provision of the
Trust as giving Catherine’s sister, Frances Voelker, a life estate, because the Trust actually
conveyed the property to petitioner in fee simple with the condition that he would allow Voelker
to continue to reside there. Petitioner claims that because the deed for the High Street property
was recorded as giving a life estate to Voelker, the deed was void. And if the deed was void, as
petitioner claims, then the property was never properly transferred and the trustee is responsible
for the costs incurred during the time that Voelker resided there.

         Even if petitioner is correct that the original deed was void because it was in contravention
of the Trust, see MCL 555.21 (“When the trust shall be expressed in the instrument creating the
estate, every sale, conveyance, or other acts of the trustees, in contravention of the trust, shall be
absolutely void.”), he fails to establish error requiring reversal. Through a partial agreement
entered in the probate court, petitioner agreed to the extinguishment of the life estate. On April 21,
2015, after mediation, the parties signed a partial agreement, which stated that a deed to the High
Street property “will be executed extinguishing the life estate of Frances Voelker.” At the hearing
on February 24, 2016, the trustee’s attorney explained that after mediation in April 2015, a deed
extinguishing the life estate was given to petitioner’s attorney, but a copy signed by Voelker was
never returned. Petitioner admitted that he received the deed in April 2015. On appeal, petitioner
fails to acknowledge or address these events. Because the issue regarding the High Street property
was resolved pursuant to an agreement by the parties signed by petitioner, petitioner fails to
establish error.

        Finally, petitioner argues that because the trustee acted in bad faith, this Court should
disallow any attorney fees related to the High Street property. Petitioner, however, fails to
articulate a legal basis to disallow attorney fees related to the property, particularly given that he
agreed to the resolution of the dispute about the High Street property. Accordingly, he has failed
to establish that appellate relief is warranted.

      F. DENIAL OF REHEARING REGARDING DOXTATOR STREET PROPERTY

       Lastly, petitioner argues that Judge Burton erred by failing to reconsider petitioner’s
challenge to the sale of the Doxtator property. We disagree.

        As with the previous issue, petitioner does not address the standard applicable to motions
for rehearing or reconsideration, or the probate court’s ruling that petitioner merely presented the
same arguments that had previously been addressed. Therefore, he fails to establish that the

                                                 -9-
probate court abused its discretion by denying his motion for rehearing or reconsideration of this
issue. Regardless, petitioner has not otherwise shown that he is entitled to relief.

        At the January 20, 2016 hearing, the trustee stated that the Doxtator property was sold for
$165,000 in cash. According to the trustee, although the buyer was willing to pay $265,000 on a
three-year land contract, petitioner did not want to wait three years. In response, petitioner stated
that he got the property appraised for $260,000, and the appraisal was not contingent on a land
contract. Petitioner argued that he should receive the difference between the appraisal value and
the amount that the trustee obtained for the house. The trustee testified that he offered to give
petitioner his third of the land contract sale up front from the down payment, but petitioner refused.
The trustee also stated that he had e-mails from petitioner stating that $90,000 was “fine” and
$130,000 was “way more than that place is worth.” The probate court found that if there was, in
fact, an e-mail in which petitioner stated that $90,000 or $100,000 was a good sale price for the
house, as the trustee had stated, then it would deny petitioner’s objection regarding the property.

        At the next hearing, on February 24, 2016, the trustee provided the court with e-mails in
which petitioner stated that the property had “no value,” $170,000 was a “bargain” for the property,
the lot was worth $100,000, that $165,000 for a cash offer was “not going to happen,” and they
would be “lucky to get $130,000.” In response, petitioner argued that it was the trustee’s
responsibility to determine the proper value, he believed that the property was actually worth
$280,000, and his statement that the property was worth $140,000 was a mistake. He also
admitted, however, that there had not been any substantial work performed on the house since
2007 when he described it as a tear down. Petitioner had the property appraised shortly after the
sale in 2012. The probate court denied petitioner’s objection regarding the sale price of the
Doxtator property, finding that, as a beneficiary, petitioner could have had an appraisal done at
any time. The court stated that petitioner should have obtained an appraisal before the sale and
that, nonetheless, two of the three beneficiaries approved the sale. The court found that the trustee
would have diminished his own proceeds if he accepted a low sale price, so petitioner’s argument
that the trustee breached his fiduciary duty was without merit.

        On appeal, petitioner argues that Judge Hartsfield improperly ruled that the sale of the
Doxtator property without an appraisal or market testing was allowable. Petitioner claims that the
trustee breached his duty and acted in bad faith. He also argues that the appraisal that he obtained
was proper, claims that he did not consent to the low sale price, and alleges other misconduct by
the trustee. Petitioner fails to address the court’s findings that a majority of the beneficiaries
approved the sale and that there was no merit to his claim of breach of fiduciary duty because a
low sale price would have diminished the trustee’s own proceeds, thereby failing to address the
basis for the court’s decision. See Joerger, 224 Mich App at 175. On this record, petitioner fails
to establish that the probate court’s denial of his motion for reconsideration was an abuse of
discretion.

                                     II. DOCKET NO. 345590

       In Docket No. 345590, petitioner challenges the probate court’s actions regarding the tenth
annual account, the court’s entry of a bill of peace, and Judge Burton’s failure to sua sponte recuse
himself as the presiding judge. None of the issues warrant relief on appeal.


                                                -10-
          A. PETITIONER’S OBJECTIONS TO THE TENTH ANNUAL ACCOUNT

        First, petitioner argues that he was denied due process by Judge Burton’s failure to consider
his objections to the trustee’s tenth annual account on the ground that petitioner did not attend the
hearing. We disagree.

        Petitioner did not argue below that he was denied due process by the court’s failure to
consider his objections to the tenth account, so this issue is unpreserved. See Henderson, 307
Mich App at 7-8. Nonetheless, whether petitioner was denied due process is a question of
constitutional law and the necessary facts are available, so we may review this issue. See id. at 8.
“Generally, this Court reviews de novo questions of constitutional law.” Sheardown, 324 Mich
App at 255.

        Under MCR 5.119(B), “[a]n interested person may object to a pending petition orally at
the hearing or by filing and serving a document which conforms with MCR 1.109(D) and MCR
5.5113.” Accordingly, petitioner could file written objections and was not required to be present
at the hearing in order for his objections to be considered. Contrary to petitioner’s claim, however,
the court did not refuse to hear petitioner’s objections because he was not present at the hearing.
Rather, the court heard the trustee’s arguments regarding petitioner’s objections and ruled on them.
Although the court stated that it would have been helpful had petitioner been present and explained
how his arguments differed from the issues that were previously decided, it considered petitioner’s
objections (even though they were filed the day before the hearing), and it relied on the
representations made by the trustee’s attorney. On this record, petitioner fails to establish that he
was denied due process of law.

       B. ALLOWANCE OF TENTH ANNUAL ACCOUNT AND ATTORNEY FEES

       Petitioner argues that the probate court erred by allowing the tenth annual account and
awarding attorney fees because the trustee’s petition and account were defective. We disagree.

        A probate court’s dispositional rulings are reviewed for an abuse of discretion. In re
Temple Marital Trust, 278 Mich App 122, 128; 748 NW2d 265 (2008). “The trial court abuses its
discretion when it chooses an outcome outside the range of reasonable and principled outcomes.”
Id. This Court reviews a probate court’s findings of fact for clear error. In re Estate of Bennett,
255 Mich App 545, 549; 662 NW2d 772 (2003). “A finding is clearly erroneous when a reviewing
court is left with a definite and firm conviction that a mistake has been made, even if there is
evidence to support the finding.” Id.

        When there is a challenge to an account, “the general rule regarding the burden of proof is
that the administrator has the burden of establishing the correctness of his account and the propriety
of his charges.” Matter of Green Charitable Trust, 172 Mich App 298, 311-312; 431 NW2d 492
(1988). “This burden has also been described as the trustee having to show the absence of an
irregularity or of any personal benefit to the trustee.” Id. at 312 (quotation marks and citation
omitted).

        Petitioner raises four issues related to the tenth account. First, petitioner argues that the
trustee’s attorney was dishonest in stating that he was not asking for additional attorney fees with
the tenth account. At the September 12, 2018 hearing, the trustee’s attorney stated that he was not
                                                -11-
seeking any additional fees and that the amount sought was approved in the ninth annual account.
Petitioner contends that this is untrue, and that the additional fees of $81,375.32 sought in the tenth
accounting were not previously approved. The record discloses that the tenth account listed the
payment of $81,375.52 to Miller Canfield on March 21, 2017. The ninth account, which covered
the period of March 13, 2016 to March 12, 2017, indicated that the amount of $81,375.32 4 was
owed to Miller Canfield on March 11, 2017. Those fees were from invoices from January 5, 2017
to March 8, 2017. The account further indicated that $258,741.73 had already been paid. In the
probate court’s May 31, 2017 opinion, it approved the ninth annual account, “including the
attorney fees and costs of $258,741.23.” Although the $81,375.32 was separate from the
$258,741.73 that was expressly approved, those fees were incurred within the accounting period
of the ninth account. Furthermore, because the court did not expressly exclude other fees, it
appears that the $81,375.32 was previously approved with the ninth account. Thus, petitioner fails
to establish any error or a misrepresentation by the trustee’s attorney.

        Second, petitioner argues that the trustee improperly failed to list a sanction payment as
income to the Trust. In its May 31, 2017 opinion, the court granted the trustee’s petition for
payment of attorney fees in the amount of $11,841.25 against petitioner. The tenth account listed
the sanction payment under attorney fees. Petitioner claims that the sanction payment was
supposed to be made to the Trust, not the trustee’s lawyer, so it should have been listed as income
to the Trust. The court’s opinion, however, expressly stated that petitioner shall “remit payment
in the amount of $11,841.25 to [the trustee’s lawyer] Richard J. Siriani of Miller Canfield.”
Therefore, petitioner’s claim is without merit.

       Third, petitioner argues that the trustee misrepresented a loan of $81,400 as income to the
Trust. On Schedule A of the tenth account, a loan of $81,400 “from Lee S. Jacobsen” is listed as
income and gain to the Trust. At the hearing, the trustee explained that the money was loaned to
the Trust in order to pay attorney fees and expenses, and that a promissory note was attached to
the account. The tenth account included a “Demand Promissory Note,” dated March 20, 2017, in
which the trustee promised to repay $81,400 to “Lee S. Jacobsen as Trustee under the Lee S.
Jacobsen Trust u/a/d September 27, 1990, as amended.” Given that this promissory note
evidencing the loan was attached to the account, any error in listing the loan as income was
harmless. See MCR 2.613(A) (only error that is “inconsistent with substantial justice” merits
reversal).

        Finally, petitioner argues that the trustee used the incorrect form for the accounting.
Petitioner relies on MCR 5.113(B)(1), which provides:

               A petition must include allegations and representations sufficient to justify
       the relief sought and must:

               (a) identify the petitioner, and the petitioner’s interest in proceedings, and
       qualification to petition;



4
 The difference of $0.20 was apparently because of an overpayment of attorney fees to Miller
Canfield.

                                                 -12-
               (b) include allegations as to residence, domicile, or property situs essential
       to establishing court jurisdiction;

              (c) identify and incorporate, directly or by reference, any documents to be
       admitted, construed, or interpreted;

               (d) include any additional allegations required by law or court rule;

              (e) except when ex parte relief is sought, include a current list of interested
       persons, indicate the existence and form of incapacity of any of them, the mailing
       addresses of the persons or their representatives, the nature of representation and
       the need, if any, for special representation.

        Petitioner claims that the trustee’s petition did not include the contents required by the
above rule. However, MCR 5.113(A) provides that “[i]f the State Court Administrative Office
[SCAO] has approved a form for a particular purpose, it must be used when preparing that
particular document for filing with the court.” The form used by the trustee was titled “ACCOUNT
OF FIDUCIARY, LONG FORM,” the box for “Annual” was checked, and the form indicated that
it was approved by SCAO. Petitioner argues that this form was only approved for use in estate
cases. Although the statutes and court rules listed on the form do not refer to trust proceedings,
petitioner fails to establish that the form was not approved for use in cases involving trusts. At the
hearing, the trustee argued that the form for the tenth annual account was the same form that had
been used for the previous nine accounts. Thus, petitioner fails to establish error. Moreover,
petitioner claims that he was “ambushed” and unable to respond because the petition did not
contain sufficient allegations and representations and did not identify the statutes and court rules
under which it was brought. Petitioner, however, filed objections to the tenth account, and he fails
to identify any additional objections that he was precluded from raising below. Therefore, any
error was harmless.

                            C. SUBJECT-MATTER JURISDICTION

       Petitioner contends that the probate court lacked jurisdiction to allow the tenth account and
award attorney fees. We disagree.

        Petitioner argued below that the probate court lacked subject-matter jurisdiction to allow
the tenth annual account, but the probate court did not address or decide the issue. Nonetheless,
“[a] party may attack subject-matter jurisdiction at any time, and a proven lack of subject-matter
jurisdiction renders a judgment void.” Usitalo v Landon, 299 Mich App 222, 228; 829 NW2d 359
(2012). “Whether a court has subject-matter jurisdiction is a question of law subject to review de
novo.” Id.

        Petitioner argues that the probate court did not have jurisdiction to allow the tenth annual
account because the tenth annual account did not relate to proceedings from which an appeal was
taken. MCR 7.208(D) provides that “[t]he probate court retains continuing jurisdiction to decide
other matters pertaining to the proceeding from which an appeal was filed.” According to
petitioner, the tenth account requested attorney fees for managing property that was part of the
Estate (10301 Joy Road, Detroit, Michigan), as well as appellate fees, and, therefore, did not relate
to the proceedings that were already on appeal. The tenth account, however, does not refer to any
                                                -13-
actions taken regarding property located at Joy Road. And while the tenth account does include
fees related to work on the appeal, the appeals were related to the same proceeding because both
involved the Trust. Therefore, petitioner fails to establish that attorney fees for appellate work
were barred by MCR 7.208(D),5 and otherwise fails to establish that the probate court lacked
jurisdiction to allow the tenth account and attorney fees.

        Petitioner also argues that the probate court exceeded its jurisdiction by making an award
of attorney fees directly to the law firm of the trustee’s attorney, rather than to the trustee. MCL
700.7904 provides, in relevant part:

               (1) In a proceeding involving the administration of a trust, the court, as
       justice and equity require, may award costs and expenses, including reasonable
       attorney fees, to any party who enhances, preserves, or protects trust property, to
       be paid from the trust that is the subject of the proceeding.

               (2) Subject to subsection (3), if a trustee participates in a civil action or
       proceeding in good faith, whether successful or not, the trustee is entitled to receive
       from trust property all expenses and disbursements including reasonable attorney
       fees that the trustee incurs in connection with its participation.

Although this statute expressly provides for an award of attorney fees to a trustee, petitioner fails
to establish that the court is otherwise prohibited from awarding fees directly to the attorney or
law firm representing a trustee. Nonetheless, even if this was error, petitioner fails to explain how
he was prejudiced by awarding attorney fees directly to Miller Canfield, which would have
ultimately received the fees anyway. He merely argues that the direct payment “indicates some
scheme is underway,” but he fails to support this argument. Thus, any error was harmless.

                            D. OBJECTIONS TO ATTORNEY FEES

       Petitioner contends that Judge Burton exhibited bias and erred by refusing to consider his
other objections to the requested attorney fees. We disagree.

       A probate court’s dispositional rulings and decision whether to award attorney fees are
reviewed for an abuse of discretion. In re Temple Marital Trust, 278 Mich App at 128.

        At the September 12, 2017 hearing, the trustee indicated that petitioner objected to the legal
fees, but the attorney’s rate had already been approved. As previously noted, petitioner did not
attend this hearing to be heard on his objections, and the court stated that it would have been
helpful if petitioner had been present to explain how his objections differed from those that were
previously addressed. In overruling petitioner’s objection, the court relied on the representations
made by the trustee’s attorney. Contrary to petitioner’s argument, the court did not refuse to


5
 In urging a different result, petitioner directs our attention to Edge v Edge, 299 Mich App 121,
133; 829 NW2d 276 (2012), where this Court concluded that the circuit court had no authority
under statute or court rule to award appellate fees. That case, however, did not involve the
administration of a trust.

                                                -14-
consider his objections, but rather heard the trustee’s response to the objections and rejected the
objections on the basis of the representations made by the trustee’s attorney. Given petitioner’s
failure to appear at the hearing, the court did not abuse its discretion by rejecting petitioner’s
objections and allowing the tenth account and attorney fees. On appeal, petitioner lists his
objections to the attorney fees but fails to provide any argument in support of those objections;
therefore, he fails to establish error requiring reversal. See Prince v MacDonald, 237 Mich App
186, 197; 602 NW2d 834 (1999) (“It is axiomatic that where a party fails to brief the merits of an
allegation of error, the issue is deemed abandoned by this Court.”).

                                   E. NO-CONTEST CLAUSE

      Next, petitioner argues that Judge Burton exhibited bias and erred by refusing to determine
whether the trustee and Hallquist violated the no-contest provision of the Trust. We disagree.

      A probate court’s dispositional rulings are reviewed for an abuse of discretion. In re
Temple Marital Trust, 278 Mich App at 128.

       In his objections to the tenth account, petitioner claimed that the trustee should forfeit his
share of the Trust. At the hearing, the court stated that it did not understand the request and that it
would have been helpful if petitioner had attended the hearing and explained why the court should
consider this request.

       The no-contest clause at issue provides in relevant part:

               If any person, including a beneficiary, other than me, shall in any manner,
       directly or indirectly, attempt to contest or oppose the validity of this agreement,
       including any amendments thereto, or commences or prosecutes any legal
       proceedings to set this agreement aside, then in such event such person shall forfeit
       his or her share, cease to have any right or interest in the trust property, and shall
       be deemed to have predeceased me.

                                               * * *

       A court action to clarify my intent, or to obtain authority to take steps reasonably
       calculated to protect my estate, will not give rise to any penalty under this
       Section. . . .

In In re Miller Osborne Perry Trust, 299 Mich App 525, 530; 831 NW2d 251 (2013), this Court
explained that no-contest clauses are valid and enforceable, but they must be strictly construed.
Thus, the trustee’s and Hallquist’s distributions may be forfeited only if their actions “come strictly
within the express terms of the no-contest clause at issue.” Id. (quotation marks and citations
omitted). According to the provision at issue, a person forfeits his or her share and ceases to have
any right or interest in the Trust if the person, directly or indirectly, attempts to contest or oppose
the validity of the Trust or commences or prosecutes any legal proceedings to set aside the Trust.

        Petitioner argues that the trustee and Hallquist invoked the no-contest clause by (1) filing
the petition for declaratory judgment, (2) orally requesting that petitioner repay $89,100 in loans,
(3) taking frivolous actions regarding certain real property, (4) engaging in fraud to undermine the

                                                 -15-
Trust, (5) paying the legal fees of Hallquist and Karen, and (6) executing a promissory note in
violation of the terms of the Trust. According to petitioner, through their actions, the trustee and
Hallquist attempted to modify the terms of the Trust and alter the distributions. Petitioner,
however, does not allege that the trustee or Hallquist contested, opposed, or sought to set aside the
Trust through any of their challenged actions. And after reviewing each of the actions taken by
the trustee and Hallquist that petitioner complains of, it is clear that the trustee and Hallquist never
contested, opposed, or sought to set aside the Trust, so their actions did not come strictly within
the express terms of the no-contest clause. Petitioner is therefore not entitled to relief.

                                   F. DENIAL OF DISCOVERY

        Petitioner argues that Judge Burton erred by refusing to permit discovery with regard to
the tenth account. We disagree.

        This Court “review[s] the grant or denial of a discovery motion for an abuse of discretion,
reviewing questions regarding the interpretation of the related court rules de novo.” Planet Bingo,
LLC v VKGS, LLC, 319 Mich App 308, 320; 900 NW2d 680 (2017) (quotation marks and citation
omitted). “A trial court abuses its discretion when it chooses an outcome falling outside the range
of reasonable and principled outcomes, or when it makes an error of law.” Id. (quotation marks
and citation omitted).

        Petitioner requested that discovery be extended in his objections to the tenth account. At
the hearing on the tenth account, the court stated that it had previously terminated discovery,
“which had gone on for well over two years.” As discussed earlier, petitioner’s objections to the
tenth account were filed the day before the hearing, and petitioner did not attend the hearing on his
objections. The court stated that it would have been helpful if petitioner had appeared at the
hearing and explained how his objections differed from those previously addressed, and the court
ultimately allowed the tenth account. On appeal, petitioner fails to explain why additional
discovery was required by law or how it would have resulted in a different outcome. Therefore,
he fails to establish that the court abused its discretion by failing to allow discovery with regard to
the tenth account.

                                        G. BILL OF PEACE

       Petitioner contends that Judge Burton erred by sua sponte enjoining him from filing
requests for reconsideration or rehearing. We disagree.

        “A bill of peace is an equitable remedy which is issued to ensure that a right established at
law is given the adequate protection to which it is entitled.” Hooker Chemicals & Plastic Corp v
Attorney General, 100 Mich App 203, 207; 298 NW2d 710 (1980). This Court reviews a trial
court’s equitable decisions de novo, and its findings of fact for clear error. Eller v Metro Indus
Contracting, Inc, 261 Mich App 569, 571; 683 NW2d 242 (2004).

        “[A] bill of peace is a proper remedy to prevent the vexatious recurrence of litigation. A
bill of peace will lie, after repeated trials at law and satisfactory verdicts, to have an injunction
against further litigation.” Hooker Chemicals, 100 Mich App at 208 (quotation marks and citation
omitted).


                                                 -16-
        On July 13, 2017, the court entered an order granting a bill of peace on the basis of
petitioner’s “vexatious recurrence of litigation,” precluding petitioner from filing any additional
motions for reconsideration or rehearing in this matter. This order was entered after petitioner had
filed numerous motions related to the ninth account, which the court had already allowed. The
court found that because the repeated filings rehashed the same issues, they constituted a
“vexatious recurrence of litigation.”

       Preliminarily, the trustee argues that because petitioner did not file an appeal from the
July 13, 2017 order, this issue should not be considered on appeal. In In re Beatrice Rottenberg
Living Trust, 300 Mich App 339, 353; 833 NW2d 384 (2013), this Court explained:

               With respect to probate cases, this Court has jurisdiction of an appeal of
       right from “[a] judgment or order . . . from which appeal of right to the Court of
       Appeals has been established by law or court rule.” MCR 7.203(A)(2). In a
       proceeding involving a decedent’s estate or trust, “[o]rders appealable of right to
       the Court of Appeals are defined as and limited to . . . final order[s] affecting the
       rights or interests of an interested person . . . .” MCR 5.801(B)(2); see also MCL
       600.861(a) and MCL 700.1305. Those “final order[s]” of the probate court that are
       appealable by right to this Court are further “defined . . . and limited” by MCR
       5.801(B)(2)(a) through (ee).

A bill of peace, or an order otherwise enjoining a party from filing motions, is not a final order
under MCR 5.801(A)(2). Therefore, the probate court’s July 13, 2017 order was not appealable
by right and petitioner could not have filed a claim of appeal from that order. Nonetheless,
petitioner properly filed a claim of appeal from the September 12, 2018 order and is free to
challenge all prior nonfinal orders. See Dean v Tucker, 182 Mich App 27, 31; 451 NW2d 571
(1990). Therefore, petitioner has properly raised this issue on appeal.

         Turning to the merits of petitioner’s claim, we agree with petitioner that it was improper
for the court to issue a bill of peace in order to preclude him from filing motions for reconsideration
or rehearing. Under the relevant caselaw, it appears that a bill of peace is intended to prevent new
litigation, not enjoin motions for reconsideration. See State Mut Rodded Fire Ins Co of Mich v
Engel, 269 Mich 348, 350; 257 NW 839 (1934); Hooker Chemicals, 100 Mich App 203.

      Nonetheless, the probate court had authority to enjoin petitioner from filing additional
motions under MCL 700.1309(b), which governs injunctions. Under MCL 700.1309(b), a court
may

       [e]njoin a person subject to the court’s jurisdiction from conduct that presents an
       immediate risk of waste, unnecessary dissipation of an estate’s or trust’s property,
       or jeopardy to an interested person’s interest. Under this subdivision, the court shall
       not enjoin a respondent in a proceeding to appoint a guardian or conservator or
       enjoin a ward or protected individual. An enjoined person shall be given a prompt
       hearing, if requested, to show cause why the order should be terminated.

      Because the court did not apply this statute, it did not expressly find that petitioner’s
conduct presented an immediate risk of waste, unnecessary dissipation of the Trust’s assets, or

                                                 -17-
jeopardy to an interested person’s interest. Nonetheless, the court found that petitioner was
“rehashing the same issue,” and the court explained that it was issuing the bill of peace in order
“to conserve limited judicial resources.” The court stated that the parties were entitled to finality
at some point and that petitioner was precluded “from filing anymore of these unnecessary
harassing motions and pleadings.” Accordingly, the court, in effect, found that petitioner’s
unnecessary filings presented an immediate risk of waste and unnecessarily dissipated the assets
of the Trust. Those findings are not clearly erroneous given petitioner’s repeated filings, which
required responses from the trustee and hearings to be held by the court. Although petitioner was
entitled to request a hearing under MCL 700.1309(b), he fails to establish that he was prejudiced
by the court’s failure to provide him with a hearing. Petitioner also fails to identify any issues that
he was prohibited from raising. Therefore, any error was harmless.

                                   H. REMOVAL OF TRUSTEE

        Petitioner also argues that the probate court abused its discretion by refusing to remove the
trustee. We disagree.

         “A probate court’s decision whether to remove a trustee is reviewed for an abuse of
discretion.” In re Baldwin Trust, 274 Mich App 387, 396; 733 NW2d 419 (2007), aff’d but
criticized on other grounds480 Mich 915 (2007).

       MCL 700.7706(2) governs the removal of trustees and provides:

               The court may remove a trustee if 1 or more of the following occur:

               (a) The trustee commits a serious breach of trust.

              (b) Lack of cooperation among cotrustees substantially impairs the
       administration of the trust.

               (c) Because of unfitness, unwillingness, or persistent failure of the trustee
       to administer the trust effectively, the court determines that removal of the trustee
       best serves the purposes of the trust.

               (d) There has been a substantial change of circumstances, the court finds
       that removal of the trustee best serves the interests of the trust beneficiaries and is
       not inconsistent with a material purpose of the trust, and a suitable cotrustee or
       successor trustee is available.

         On appeal, petitioner fails to address this statute and argues only that removal of the trustee
was mandatory “given his dishonesty and misdeeds.” Petitioner, however, fails to articulate what
actions of the trustee were dishonest or constituted misdeeds that warranted removal. Thus, he
fails to establish that removal of the trustee was required and that the court abused its discretion
by denying his request.




                                                 -18-
                                        I. JUDICIAL BIAS

       Finally, petitioner argues that Judge Burton abused his discretion by failing to sua sponte
recuse himself for bias, extreme animus, and improper ex parte communications with the trustee’s
attorney. We disagree.

         Petitioner suggests that Judge Burton engaged in ex parte communications with the
trustee’s attorney, but he fails to provide citations to the record or establish when such
communications occurred. He refers to a “cluster” of hours charged around the time of the motion
to show cause hearing and the court’s refusal to enter five pretrial orders, but he fails to establish
that any communications between Judge Burton and the trustee’s attorney were ex parte. Petitioner
also argues that Judge Burton displayed deep-seated antagonism and threatened to hold petitioner
in contempt or exclude him from court. Petitioner, however, fails to provide examples or citations
to the record to support his claims. Moreover, the probate court’s rulings and remarks, even if
critical or hostile towards petitioner, do not establish bias. Huntington Nat’l Bank, 305 Mich App
at 517. Therefore, Judge Burton did not abuse his discretion by failing to sua sponte recuse
himself.

       Affirmed.



                                                              /s/ Colleen A. O’Brien
                                                              /s/ Jane M. Beckering
                                                              /s/ Thomas C. Cameron




                                                -19-